Kruse, J. (dissenting):
I think that it cannot be said as a matter of law that the plaintiff was guilty" of contributory negligence in-not avoiding the car which struck her. This' is not a case where the injured person failed to look. She looked twice ; the first time just before she passed the-end of the standing car .from which she alighted. The corner of the car obstructed her view to some extent and the approaching car had not then come within the line of her vision. S-lie took another step forward, leaning ahead as she expresses it, and then it was that she saw the fast approaching car coming toward her, as she says, “ like a bullet.” • She was behind two other ladies who had left the car ahead of her. They succeeded in getting across. While the distance between the. nearest-rails of the two tracks was five feet one and a half incites, the actual space between the cars when passing each other was twenty-one and a half inches, and between.the steps but twenty inches.
If the car was going as fast as the evidence upon the part of the plaintiff shows it was going, it was gross negligence upon the part of the inotorman to approach the crossing and run his car as fast as he did past the other car which was unloading at the crosswalk and from which the plaintiff had alighted. While she was required to use her senses of sight and hearing, she had a" right to take into account the fact that the standing car was unloading passengers and at a street intersection where drivers are required to have their cars under control. I think it should not be held as a matter of law that after having passed around the rear of the car on her way to the sidewalk and having looked, as has been stated,- she was guilty of negligence in taking a step forward toward the track upon which the moving car was approaching, and in not being able to step back far enough away from the car to avoid it striking her.'
It is entirely probable that she became confused upon seeing' the rapidly moving car approaching and'did not use as good judgment *217as she otherwise would in stepping hack and avoiding the car. But if it was a mere error of judgment upon her part and she used such care as a reasonably careful and prudent person would have used under such circumstances she is not to be charged with' negligence. I think, under all the circumstances, the question of her negligence was one of fact and was properly submitted to the jury.
I think the judgment and order should be affirmed.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.